Citation Nr: 1335537	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran's case was most recently before the Board in August 2011 at which time it was remanded for additional evidentiary development.  In addition to the issue identified above, the August 2011 remand order also included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  

The Appeals Management Center in Washington, DC, subsequently granted service connection for bilateral hearing loss and tinnitus in a rating decision dated September 2012.  Therefore, these issues are deemed moot.  The case has now been returned to the Board for further appellate action.

Efforts by the RO to obtain the Veteran's service records from the National Personnel Records Center (NPRC) in St. Louis, Missouri has revealed that the records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD is related to the in-service stressor of witnessing a tank accident on February 27, 1959, during training in Grafenwoehr, Germany.  According to the Veteran, the accident resulted in the deaths of four servicemen, identified by the Veteran in an August 2004 statement as PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele.  The Veteran identified his unit as being Company A, 2nd Tank Battalion, 67th Armored, 4th Armored Division. 

In an effort to corroborate the Veteran's stressor, in compliance with the Board's remand, the AMC made an inquiry to the NPRC to obtain records in connection with the aforementioned accident and casualties.  In August 2012, the NPRC replied "no records found".

Subsequently, the Veteran submitted an April 2012 private examination and statement without waiver of RO consideration; this newly submitted evidence should be considered on remand.  In his statement the Veteran noted that he witnessed PFC Vasquez, a member of his unit, shoot himself and witnessed CPL Young commit suicide.  No documented efforts have been made to contact NPRC to corroborate these stressors.  Efforts in this regard should be made as a further attempt to corroborate the Veteran's reported stressors.  38 C.F.R. § 3.159(c) (2). 

Finally, the Veteran submitted a VA Form 21-4142 received in July 2012 indicating that additional records pertaining to his claim for PTSD were located at a private facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the private facility identified by the Veteran in the VA Form 21-4142 received in July 2012 and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review. 

2.  Contact the NPRC and request copies of the Individual Deceased Personnel Files for PFC Vasquez and CPL Young.  The RO should make its inquiry with information available in the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review. 

3.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



